DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 26 July 2021 has been entered.  Claims 1 – 16 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (JP 2000-334876 A, referencing a machine translation thereof provided with this Office Action) in view of Shimizu (JP 2007-231145 A, referencing a machine translation thereof provided with the Office Action mailed 10 June 2021).
	Regarding claim 1, Nishiyama discloses a heat-shielding heat-insulating substrate (“laminated film” attached to a  window: e.g. ¶¶ [0005] – [0031]) including a transparent substrate layer (“transparent thermoplastic resin film (A)”: e.g. ¶¶ [0006] – [0008]) and an infrared reflection layer (“heat ray reflecting 
	Although Nishiyama is not specific as to the protective topcoat layer opposite to the infrared reflection layer exhibiting the claimed 180° peel strengths, these features would have been obvious in view of Shimizu.
	Shimizu discloses a protective film arranged on a surface of a transparent substrate layer, wherein a 180° peel strength of the protective film to the substrate is from 0.1 to 10 N/50 mm (“heat-shielding sheet” having a “180 degree peeling force” in the range from “0.05 to 5.0 N/25 mm” with respect to a “glass”: e.g. ¶¶ [0010] – [0061]).
	Shimizu states advantages of the above 180° peel strength simultaneously permits easy peel-off without adhesive residue remaining and adequate adhesion to the transparent substrate layer (e.g. ¶ [0039]).  Furthermore, Shimizu’s protective film provides scratch resistance (e.g. ¶¶ [0016], [0032], [0033]).
	Nishiyama’s protective topcoat layer is susceptible to scratching during an active cleaning process separate from its self-cleaning effect or during application of the heat-shielding heat insulating substrate to a window and therefore is provided with the protective topcoat layer to avoid such scratching (e.g. ¶¶ [0023], [0024]).  Thus, Shimizu’s protective film serves a function similar to Nishiyama’s.
	Additionally, Nishiyama discloses a 180° peel strength of 8.826 N/50 mm or less between the protective topcoat layer and the protective film avoids peeling the protective topcoat layer off the heat-shielding heat insulating substrate (“180 g/cm or less”: e.g. ¶¶ [0024], [0036]).  Therefore, Nishiyama and Shimizu discloses overlapping 180° peel strengths.
	Therefore, it would have been obvious to provide Nishiyama’s protective film with a 180° peel strength as Shimizu discloses, the motivation being to provide abrasion/scratch resistance in combination with easy peel-off without creating residue.

	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, in order to maintain the adhesion properties without creating residue Shimizu suggests is advantageous, one of ordinary skill in the art would have been motivated for the 180° peel strength of the protective film to the protective topcoat layer (1) under an environment having a temperature of 23±1°C and a humidity of 50±5% RH to be 0.1 to 10 N/50 mm, e.g. 0.1 N/50 mm to 0.40 N/50 mm, and (2) after storage in an environment having a temperature of 80±1°C for 10 days to be 0.1 to 10 N/50 mm, e.g. 0.1 N/50 mm to 1.0 N/50 mm.
	Regarding claim 2, in addition to the limitations of claim 1, Nishiyama discloses the transparent substrate layer is a transparent film (“transparent thermoplastic resin film (A)”: e.g. ¶¶ [0006] – [0008]).
	Following the same rationale as discussed in the 35 U.S.C. 103 rejection of claim 1, one of ordinary skill in the art would have been motivated for the 180° peel strength of the protective film to the protective topcoat layer under an environment having a temperature of 23±1°C and a humidity of 50±5% RH to be 0.1 to 10 N/50 mm, e.g. 0.1 N/50 mm to 0.14 N/50 mm.
	Regarding claim 3, in addition to the limitations of claim 2, Nishiyama discloses the transparent substrate layer is a transparent film (“transparent thermoplastic resin film (A)”: e.g. ¶¶ [0006] – [0008]).

	Regarding claim 4, in addition to the limitations of claim 1, Nishiyama discloses the transparent substrate layer is a transparent film (“transparent thermoplastic resin film (A)”: e.g. ¶¶ [0006] – [0008]).	Following the same rationale as discussed in the 35 U.S.C. 103 rejection of claim 1, one of ordinary skill in the art would have been motivated for the 180° peel strength of the protective film to the protective topcoat layer after storage in an environment having a temperature of 80±1°C for 10 days to be 0.1 to 10 N/50 mm, e.g. 0.1 N/50 mm to 0.3 N/50 mm.
	Regarding claim 5, in addition to the limitations of claim 4, Nishiyama discloses the transparent substrate layer is a transparent film (“transparent thermoplastic resin film (A)”: e.g. ¶¶ [0006] – [0008]).	Following the same rationale as discussed in the 35 U.S.C. 103 rejection of claim 1, one of ordinary skill in the art would have been motivated for the 180° peel strength of the protective film to the protective topcoat layer after storage in an environment having a temperature of 80±1°C for 10 days to be 0.1 to 10 N/50 mm, e.g. 0.1 N/50 mm to 0.16 N/50 mm.
	Regarding claim 6, although Nishiyama and Shimizu are not specific as to the heat-shielding heat insulating substrate having a feature wherein, when a water contact angle of the surface of the protective topcoat layer after peeling of the protective film from the surface of the protective topcoat layer after storage of the heat-shielding heat insulating substrate under an environment having a temperature of 50±1°C for 20 days is represented by α degrees, and a water contact angle of the surface of the protective topcoat layer after peeling of the protective film from the surface of the protective topcoat layer under the environment having a temperature of 23±1°C and a humidity of 50±5%RH before the storage is represented by β degrees, (α-β) is from -15 to +9, as noted in the 35 U.S.C. 103 rejection of claim 1, Shimizu’s protective film permits easy peel-off without adhesive residue remaining (e.g. ¶ [0039]).  As such, after peel-off, the exposed surface of the protective topcoat layer is understood to be unchanged, i.e. (α-β) is substantially zero.
Regarding claim 7, in addition to the limitations of claim 6, as discussed in the 35 U.S.C. 103 rejection of claim 6, (α-β) is substantially zero.
	Regarding claim 8, although Nishiyama and Shimizu are not specific as to the heat-shielding heat insulating substrate having a feature wherein, when a water contact angle of a surface of a protective topcoat layer of a standard substrate under the environment having a temperature of 23±1°C and a humidity of 50±5% RH is represented by γ degrees, and a water contact angle of the surface of the protective topcoat layer of the standard substrate under an environment having a humidity of 50±5%RH when the protective film is bonded to the standard substrate at room temperature, and the resultant is left to stand at room temperature for 24 hours, followed by peeling of the protective film from the surface of the protective topcoat layer is represented by β’ degrees, (β’- γ) is from -15 to +3, as noted in the 35 U.S.C. 103 rejection of claim 1, Shimizu’s protective film permits easy peel-off without adhesive residue remaining (e.g. ¶ [0039]).  As such, after peel-off, the exposed surface of the protective topcoat layer is understood to be unchanged, i.e. (β’-γ) is substantially zero.
	Regarding claim 9, in addition to the limitations of claim 8, as discussed in the 35 U.S.C. 103 rejection of claim 6, (β’-γ) is substantially zero.
	Regarding claim 10, in addition to the limitations of claim 1, Shimizu discloses the protective film includes a base material film and a pressure-sensitive adhesive layer (“base film” and “pressure-sensitive adhesive layer”, respectively: e.g. ¶¶ [0010] – [0061]).
	Regarding claim 11, in addition to the limitations of claim 10, Shimizu discloses a pressure-sensitive adhesive forming the pressure-sensitive adhesive layer is formed of a pressure-sensitive adhesive composition, and the pressure-sensitive adhesive composition contains a base polymer (e.g. ¶¶ [0012], [0041] – [0058]).
	Regarding claim 12, in addition to the limitations of claim 11, Shimizu discloses the base polymer is, e.g., a urethane-based resin (e.g. ¶¶ [0012], [0041], [0044], [0054] – [0058]).
	Regarding claim 13, in addition to the limitations of claim 12, Shimizu discloses the urethane-based resin is a urethane-based resin formed of a composition containing a polyol (A) and a polyfunctional isocyanate compound (B) (e.g. ¶¶ [0054] – [0058]).
Regarding claim 14, in addition to the limitations of claim 12, Shimizu discloses the urethane-based resin is a urethane-based resin formed of a composition containing a urethane prepolymer (C) and a polyfunctional isocyanate compound (B) (e.g. ¶¶ [0054] – [0058]).
	Regarding claim 15, in addition to the limitations of claim 1, Nishiyama discloses the protective topcoat layer has a thickness of, e.g., 100 nm to 3000 nm or less (“0.1 to 3 µm”: e.g. ¶ [0021]).
	Nishiyama’s thickness for the protective topcoat layer overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 16, in addition to the limitations of claim 1, the protective film Shimizu discloses has a thickness of, e.g., 31.5 µm to 270 µm (as provided by a sum of layer thicknesses in a disclosed protective film: e.g. ¶¶ [0015], [0023], [0033], [0040]).

Response to Arguments
Applicant’s arguments, see pp. 6 – 7, filed 26 July 2021, with respect to the rejections of claims 1 – 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, these rejection have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nishiyama as a new primary reference.
	Applicant asserts patentability on the basis that the combination of Fujisawa (US 2016/0047958 A1) and Shimizu fails to teach a protective topcoat layer which is an inorganic material.  Nishiyama is cited for a protective topcoat layer which is an inorganic material (titanium oxide within silica binder: e.g. ¶¶ [0006], [0013] – [0023]).
	The examiner observes Applicant presents no comments regarding the subject matter of Shimizu beyond an assertion of not remedying deficiencies of Fujisawa.  Accordingly, the examiner finds the new grounds of rejection of Nishiyama and Shimizu reasonable.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783